Title: From George Washington to Timothy Pickering, 22 June 1778
From: Washington, George
To: Pickering, Timothy


                    
                        Sir.
                        Camp near Coryels [N.J.] June 22: 1778.
                    
                    I was honored yesterday with the Boards Letter of the 19th Instant.
                    From the apprehensions of the public of an Indian war in the western department, and the earnest applications of General McIntosh for Troops, I was induced the 15 of the month to detach Durkee’s & Ransom’s companies for that command. I am told by Lt Buck that they are halted at Lancaster. As they are detached from this Army, Congress will  be pleased to order their service, wherever they think it will be the most material; nor have I any thing to offer against Lt Colo. Zebulon Butler’s remaining where he is and taking the direction of the Troops to be employed in that Quarter, if it is agreable to Congress.
                    I inclose you the papers the Board were pleased to transmit me. As to the return of the Companies, I cannot conveniently get at it in the moving state of the Army. I have directed Lt Buck to procure it at Lancaster. I have the Honor to be Sir Yr Most Obedt servt
                    
                        Go: Washington
                    
                